This action is brought to recover on a joint promissory note dated at Bethel, Vermont, February 1, 1922, which reads: "Twelve months after date we promise to pay to the order of E.C. Fisher, Five Thousand Dollars at the National White River Bank, Bethel, Vermont, value received with interest from date," signed by both defendants who are, and were at the time, husband and wife. Plea, the general issue. Trial by the court, and judgment for plaintiff against both defendants. The sole defense was that Pauline signed the note as surety for her husband's debt and in no other capacity, and so is not liable thereon.
Two questions are briefed and discussed: (a) Whether the defendant Pauline E. Fisher, who signed the note with her husband as a joint maker, could, in view of the form of the note, be permitted to show by parol evidence that she signed it solely as surety for her husband's debt; and (b) whether she could make that defense as against the plaintiff who is found, in effect, to have taken the note in good faith and for value before maturity, in due course of business, and had no notice of any infirmity.
The court in effect has found as a fact that the note was signed by Pauline E. Fisher as surety for her husband's debt and in no other capacity.
The first question was involved in the case of National Bank ofNewbury v. Carrie M. Hale, 98 Vt. 481, 129 A. 155, in which an opinion has been handed down in favor of the defendant. The second was involved in the case of Wetmore  Morse Granite Co. v.Ryle et al., 93 Vt. 245, 107 A. 109. These cases are *Page 508 
controlling as to the disposition of this case and any further discussion of the law can serve no good purpose at this time.
The plaintiff's motion to dismiss the exceptions was fully treated in this case when it was first before this Court.Seaboard National Bank v. Fisher, 98 Vt. 20, 124 A. 588.
Judgment reversed as to Pauline E. Fisher, and judgment for herto recover costs. As to defendant E.A. Fisher, judgment affirmed.